DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (WO 2017/087658) in view of Formela et al. (eXPRESS Polymer Letters, Vol. 12, No. 1, 2018, 24-57).
Considering Claim 1:  Andrews et al. teaches a biodegradable tube (¶0101) comprising a blend of polybutylene succinate and polyhydroxyalkanoate in an amount of 85 to 100 weight percent (¶0004; 0115).
	Andrews et al. does not teach the biodegradable product as being a reaction product formed from the reactive extrusion of polybutylene succinate and a polyhydroxyalkanoate.  However, Formela et al. teaches using epoxides, isocyantes, acrylates, or anhydrides as reactive compatibilizers used in reactive extrusion to comptabilize two aliphatic polyesters (Section 4.1).  Andrews et al. and Formela et al. are analogous art as they are concerned with the same field of endeavor, namely 
Considering Claim 2:  The tube of Andrews et al. can be used as tubing in the claimed applications.
Considering Claim 4:  Andrews et al. teaches the polyhydroxyalkanoate as being a copolymer of hydroxybutryate and 25 to 85 weight percent of hydroxyhexanoate (¶0041).  The amount of hydroxyhexanoate and hydroxybutryate units overlaps with the claimed ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have used the monomers of Andrews et al. in the claimed amounts, and the motivation to do so would have been, as Andrews et al. suggests, to impart a desirable glass transition temperature (¶0041).
Considering Claim 5:  Andrews et al. teaches the polyhydroxyalkanoate as having a molecular weight of 500,000 to 1,500,000 Daltons (¶0008).
Considering Claim 9:  Andrews et al. teaches the composition as comprising 15 weight percent of calcium carbonate (¶0115).
Considering Claim 10:  Andrews et al. teaches adding erucamide to the composition (¶0084).
Andrews et al. is silent towards the amount of erucamide added to the composition.  However, the amount of erucamide would control the blocking of the composition, and thus would be considered a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of erucamide through routine optimization and the motivation to do so would have been, as Andrews et al. suggests, to limit the blocking of the mixture during processing.
Considering Claim 11:  Andrews et al. teaches adding a cellulose compound to the composition (¶0085).
	Andrews et al. is silent towards the amount of cellulose compound.  However, the amount of cellulose would control the nucleation of the polyesters (¶0085) and thus would be considered a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of cellulose through routine experimentation, and the motivation to do so would have been, as Andrews et al. suggests, to control the nucleation of the polymers.  
Considering Claim 12:  Andrews et al. teaches adding a plasticizer from the claimed groups to the composition (¶0080).
	Andrews et al. is silent towards the amount of plasticizer.  However, the amount of plasticizer would control the processability of the composition (¶0080), and thus would be considered a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of plasticizer through routine experimentation, and the motivation to do so would have been, as Andrews et al. suggests, to control the processability of the polyester composition.
Considering Claim 13:  Andrews et al. teaches the composition as comprising 15 weight percent of calcium carbonate (¶0115).  Andrews et al. teaches adding erucamide to the composition (¶0084).  Ma et al. teaches adding 0.2 to 1 weight percent of a peroxide/polymerization initiator (pg. 403).
Andrews et al. is silent towards the amount of erucamide added to the composition.  However, the amount of erucamide would control the blocking of the composition, and thus would be considered a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of erucamide through routine optimization and the motivation to do so would have been, as Andrews et al. suggests, to limit the blocking of the mixture during processing.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (WO 2017/087658) in view of Formela et al. (eXPRESS Polymer Letters, Vol. 12, No. 1, 2018, 24-57) as applied to claim 1 above, and further in view of Fernades et al. (Macromol. Symp. 2004, 218, 157-164).
Considering Claim 30:  Andrews et al. and Ma et al. collectively teach the composition of claim 1 as shown above.  
	Andrews et al. does not teach adding pentaerythritol to the composition.  However, Fernades et al. teaches adding 5 weight percent of pentaerythritol to a polyhydroxybutyrate polymer. Andrews et al. and Fernades et al. are analogous art as they are concerned with the same field of endeavor, namely polyhydroxybutyrate polymer compositions.  It would have been obvious to a person having ordinary skill in the art to have added the pentaerythritol of Fernades et al. to the composition of Andrews et al., and the motivation to do so would have been, as Fernades et al. suggests, to increase the Young’s modulus (Fig. 2, pg. 162-63).

s 14, 15, 17, 18, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (WO 2017/087658) in view of Formela et al. (eXPRESS Polymer Letters, Vol. 12, No. 1, 2018, 24-57).
Considering Claim 14:  Andrews et al. teaches a biodegradable tube (¶0101) comprising a blend of polybutylene succinate and polyhydroxyalkanoate in an amount of 85 to 100 weight percent (¶0004; 0115).  Andrews et al. teaches forming the tube by extrusion at melt mixing temperatures (¶0101).
Andrews et al. does not teach the biodegradable product as being a reaction product formed from the reactive extrusion of polybutylene succinate and a polyhydroxyalkanoate.  However, Formela et al. teaches using epoxides, isocyantes, acrylates, or anhydrides as reactive compatibilizers used in reactive extrusion to comptabilize two aliphatic polyesters (Section 4.1).  Andrews et al. and Formela et al. are analogous art as they are concerned with the same field of endeavor, namely polyester blends.  It would have been obvious to a person having ordinary skill in the art to have used the reactive extrusion additives of Formela et al. in the blend of Andrews et al., and the motivation to do so would have been, as Ma et al. suggests, to improve the tensile toughness and impact strength of the blend (Section 4.1).Considering Claim 15:  The tube of Andrews et al. can be used as tubing in the claimed applications.
Considering Claim 17:  Andrews et al. teaches the polyhydroxyalkanoate as being a copolymer of hydroxybutryate and 25 to 85 weight percent of hydroxyhexanoate (¶0041).  The amount of hydroxyhexanoate and hydroxybutryate units overlaps with the claimed ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have used the monomers of Andrews et al. in the claimed amounts, and the motivation to do so would have been, as Andrews et al. suggests, to impart a desirable glass transition temperature (¶0041).
Considering Claim 18:  Andrews et al. teaches the polyhydroxyalkanoate as having a molecular weight of 500,000 to 1,500,000 Daltons (¶0008).
Considering Claim 22:  Andrews et al. teaches the composition as comprising 15 weight percent of calcium carbonate (¶0115).
Considering Claim 23:  Andrews et al. teaches adding erucamide to the composition (¶0084).
	Andrews et al. is silent towards the amount of erucamide added to the composition.  However, the amount of erucamide would control the blocking of the composition, and thus would be considered a result effective variable.  It would have been obvious to a person having ordinary 
Considering Claim 24:  Andrews et al. teaches adding a cellulose compound to the composition (¶0085).
	Andrews et al. is silent towards the amount of cellulose compound.  However, the amount of cellulose would control the nucleation of the polyesters (¶0085) and thus would be considered a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of cellulose through routine experimentation, and the motivation to do so would have been, as Andrews et al. suggests, to control the nucleation of the polymers.  
Considering Claim 25:  Andrews et al. teaches adding a plasticizer from the claimed groups to the composition (¶0080).
	Andrews et al. is silent towards the amount of plasticizer.  However, the amount of plasticizer would control the processability of the composition (¶0080), and thus would be considered a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of plasticizer through routine experimentation, and the motivation to do so would have been, as Andrews et al. suggests, to control the processability of the polyester composition.
Considering Claim 26:  Andrews et al. teaches the composition as comprising 15 weight percent of calcium carbonate (¶0115).  Andrews et al. teaches adding erucamide to the composition (¶0084).  Ma et al. teaches adding 0.2 to 1 weight percent of a peroxide/polymerization initiator (pg. 403).
Andrews et al. is silent towards the amount of erucamide added to the composition.  However, the amount of erucamide would control the blocking of the composition, and thus would be considered a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of erucamide through routine optimization and the motivation to do so would have been, as Andrews et al. suggests, to limit the blocking of the mixture during processing.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (WO 2017/087658) in view of Formela et al. (eXPRESS Polymer Letters, Vol. 12, No. 1, 2018, 24-57).
Considering Claim 27 and 28:  Andrews et al. teaches a biodegradable article (¶0101) comprising a blend of polybutylene succinate and polyhydroxyalkanoate in an amount of 85 to 100 weight percent (¶0004; 0115).  Andrews et al. teaches forming article by molding at melt mixing temperatures (¶0101).  Andrews et al. teaches the molded article as being a golf tee (¶0105), which can be used as a toothpick or utensil.
Andrews et al. does not teach the biodegradable product as being a reaction product formed from the reactive extrusion of polybutylene succinate and a polyhydroxyalkanoate.  However, Formela et al. teaches using epoxides, isocyantes, acrylates, or anhydrides as reactive compatibilizers used in reactive extrusion to comptabilize two aliphatic polyesters (Section 4.1).  Andrews et al. and Formela et al. are analogous art as they are concerned with the same field of endeavor, namely polyester blends.  It would have been obvious to a person having ordinary skill in the art to have used the reactive extrusion additives of Formela et al. in the blend of Andrews et al., and the motivation to do so would have been, as Ma et al. suggests, to improve the tensile toughness and impact strength of the blend (Section 4.1).

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 5, 9-15, 17, 18, 22-28, and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/            Primary Examiner, Art Unit 1767